Exhibit 10.54

AMENDMENT TO DYNEGY INC.

DEFERRED COMPENSATION PLAN TRUST AGREEMENT

THIS AMENDMENT to the Dynegy Inc. Deferred Compensation Plan Trust Agreement
(the “Agreement”) is entered into effective as provided herein below, between
DYNEGY ILLINOIS INC. (formerly known as Dynegy Inc.), an Illinois corporation
(“Dynegy Illinois”) and VANGUARD FIDUCIARY TRUST COMPANY, a trust company
incorporated under Chapter 10 of the Pennsylvania Banking Code (the “Trustee”);

WITNESSETH

WHEREAS, Dynegy Illinois has heretofore adopted the Dynegy Inc. Deferred
Compensation Plan (the “Plan”);

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named “Dynegy Inc.” (the “Company”), and Dynegy Illinois will
thereafter be renamed “Dynegy Illinois Inc.”, as of the Effective Time specified
in the Merger Agreement (the “Effective Time”);

WHEREAS, in connection with the completion of such transactions, the Board of
Directors of Dynegy Illinois and the Company have approved the adoption,
assumption and sponsorship of the Plan by the Company; and

WHEREAS, effective immediately after the Effective Time, Dynegy Illinois will
withdraw as the sponsor of the Plan and the Company will assume sponsorship of
the Plan from Dynegy Illinois and will become the “‘Company” for purposes of the
Agreement;

NOW, THEREFORE, BE IT RESOLVED that the Agreement is hereby amended as follows,
effective immediately after the Effective Time:

1. The first and second paragraphs of the Agreement shall be deleted and the
following five paragraphs shall be substituted therefor:

“THIS AGREEMENT AND DECLARATION OF TRUST (the ‘Agreement’) effective as of the
1st day of January, 2002, by and between DYNEGY ILLINOIS INC. (formerly known as
Dynegy Inc.), an Illinois corporation (‘Dynegy Illinois’) and VANGUARD FIDUCIARY
TRUST COMPANY, a trust company incorporated under Chapter 10 of the Pennsylvania
Banking Code (the ‘Trustee’).

 

1



--------------------------------------------------------------------------------

WHEREAS, Dynegy Illinois has heretofore established the DYNEGY INC DEFERRED
COMPENSATION PLAN (hereinafter referred to as the ‘Plan’) for the benefit of
certain individuals who are eligible for benefits under the terms of the Plan
(such individuals being referred to herein as the ‘Members’), which Plan
provides for the payment of certain deferred compensation benefits (the
‘Benefits’) to the Members and, in the event of the death of a Member, the
beneficiaries of the respective Member entitled to any payments under the terms
of the Plan (‘Beneficiaries’); and

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the ‘Merger Agreement’);
and

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named ‘Dynegy Inc.’ (the ‘Company’), and the Dynegy Illinois will
thereafter be renamed ‘Dynegy Illinois Inc.’, immediately as of the Effective
Time specified in the Merger Agreement (the ‘Effective Time’); and

WHEREAS, effective immediately after the Effective Time, Dynegy Illinois will
withdraw as the sponsor of the Plan (defined below) and the Company will assume
sponsorship of the Plan from Dynegy Illinois.”

2. Except as modified herein, the Agreement shall remain in full force and
effect.

This Amendment may be executed in two or more counterparts, which together
constitute one instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Master Trust on the dates indicated below, to be effective immediately after the
Effective Time.

 

Attest:    

DYNEGY ILLINOIS INC.

(formerly known as Dynegy Inc.)

/s/ Irma Longoria     By:   /s/ J. Kevin Blodgett       Title:   Executive Vice
President, Administration       Date:   April 2, 2007

 

Attest:     Vanguard Fiduciary Trust Company        By:            Title:       
    Date:     

 

    Approved and accepted: Attest:     Dynegy Inc., a Delaware corporation /s/
Irma Longoria     By:   /s/ J. Kevin Blodgett       Title:   Executive Vice
President, Administration       Date:   April 2, 2007

 

3